DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 25-26, 28, 31, 48, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20150162335 A1, hereinafter Kim)
With regards to claim 1, Kim discloses a semiconductor device (FIGS. 1-2 and 7) comprising: 
an active pattern (active pattern 110) on a substrate; (substrate 100) 
a gate structure (gate including at least gate electrode 140, see FIG. 7) in an upper portion of the active pattern; 
a bit line structure (at least bit line 189 and 190) on the active pattern; 
a lower spacer structure (at least spacer 210) extending on a lower portion of a sidewall of the bit line structure; (See FIG. 2) 
an upper spacer structure (at least spacer 250) extending on an upper portion of the sidewall of the bit line structure; (See FIG. 2) 
a contact plug structure (at least contact 260) on the active pattern adjacent to the bit line structure; (See FIG. 2) and 
a capacitor (capacitor 300) on the contact plug structure, wherein the lower spacer structure includes a first lower spacer (first insulation pattern 212) and a second lower spacer (second insulation structure 214) sequentially stacked on the lower portion of the sidewall of the bit line structure, the first lower spacer contacts the lower portion of the sidewall of the bit line structure and does not include nitrogen, (Paragraph [0050]: “the first insulation layer pattern 212 may include an oxide, such as silicon oxide, and the second insulation layer pattern 214 may include a nitride, such as silicon nitride.”) and the second lower spacer includes a material different from that of the first lower spacer, (See FIG. 2) and 
wherein a portion of the upper spacer structure (third insulation pattern 225) contacts the upper portion of the sidewall of the bit line structure and includes a material different from that of the first lower spacer.  (Paragraph [0052]: “For example, the third insulation layer pattern 225 may include a nitride, such as silicon nitride…”)

With regards to claim 2, Kim discloses the semiconductor device according to claim 1, wherein the first lower spacer includes silicon oxide or silicon oxycarbide.  (Paragraph [0050]: “the first insulation layer pattern 212 may include an oxide, such as silicon oxide…”)

With regards to claim 3, Kim discloses the semiconductor device according to claim 1, wherein the first lower spacer includes oxide, and the second lower spacer includes nitride. (Paragraph [0050]: “the first insulation layer pattern 212 may include an oxide, such as silicon oxide, and the second insulation layer pattern 214 may include a nitride, such as silicon nitride.”)

With regards to claim 6, Kim discloses the semiconductor device according to claim 1, wherein the upper spacer structure includes a first upper spacer, (insulation layer 225) a second upper spacer, (insulation layer 237) and a third upper spacer (insulation layer 245) sequentially stacked on the upper portion of the sidewall of the bit line structure, and wherein the first upper spacer contacts the upper portion of the sidewall of the bit line structure and includes nitride.  (Paragraph [0052]: “For example, the third insulation layer pattern 225 may include a nitride, such as silicon nitride…” See also FIG. 2) 

With regards to claim 7, Kim discloses the semiconductor device according to claim 6, wherein the second upper spacer is an air spacer, (Paragraph [0066]: “Further, the void 237 may include air…”) and wherein the third upper spacer includes nitride. (Paragraph [0052]: “…the fifth insulation layer pattern 245 may include a nitride, such as silicon nitride.” See FIG. 3)

With regards to claim 25, Kim discloses a semiconductor device (FIGS. 1-3 and 7) comprising: 
an active pattern (active pattern 110) on a substrate; (substrate 100) 
a gate structure (gate including at least gate electrode 140, see FIG. 7)  in an upper portion of the active pattern; 
a bit line structure on the active pattern, the bit line structure including a first conductive pattern, (first contact 89) a second conductive pattern (bit line 190) and a capping pattern (hard mask 200) sequentially stacked on the substrate; (See FIG. 2) 
a first spacer (insulation pattern 212) on a sidewall of the first conductive pattern, the first spacer including silicon oxide; (Paragraph [0096]: “the first insulation layer pattern 212 may include an oxide, such as silicon oxide…”) 
a second spacer (insulation pattern 225) extending on an outer sidewall of the first spacer and sidewalls of the second conductive pattern and the capping pattern; (See FIG. 2) 
a third spacer (spacer 214) and a fourth spacer (isolation layer 120) sequentially stacked on a lower portion of an outer sidewall of the second spacer; (See FIG. 2) 
a fifth spacer and a sixth spacer (spacers 235/237 and 245) sequentially stacked on an upper portion of the outer sidewall of the second spacer; 
a contact plug structure (at least contact 260) on the active pattern adjacent to the bit line structure; and 
a capacitor (capacitor 300) on the contact plug structure.  (See FIG. 2) 

With regards to claim 26, Kim discloses the semiconductor device according to claim 25, wherein the first conductive pattern includes polysilicon doped with n-type impurities, and the second conductive pattern includes metal. (Paragraph [0088]: “the first contact 189 may include doped polysilicon, and the bit line 190 may have a multi layered structure that includes doped polysilicon and a metal, such as tungsten.”) 

With regards to claim 28, Kim discloses the semiconductor device according to claim 25, wherein the second spacer includes nitride.  (Paragraph [0052]: “For example, the third insulation layer pattern 225 may include a nitride, such as silicon nitride…”) 

With regards to claim 31, Kim discloses the semiconductor device according to claim 25, wherein the third spacer includes oxide, and the fourth spacer includes nitride, (Paragraph [0060]: “An isolation layer 120 that includes silicon oxide or silicon nitride…”) and wherein the fifth spacer includes a cavity, (Paragraph [0066]: “Further, the void 237 may include air…”) and the sixth spacer includes nitride. (Paragraph [0052]: “…the fifth insulation layer pattern 245 may include a nitride, such as silicon nitride.”, See FIG. 3)

With regards to claim 48, Kim discloses the semiconductor device according to claim 1, wherein the second lower spacer is spaced apart from the lower portion of the sidewall of the bit line structure.  (See FIG. 2, showing the spacer 225 spaced apart from the lower portion of the sidewall of the bit line contacting the spacer 212) 

With regards to claim 50, Kim discloses the semiconductor device according to claim 25, wherein the second spacer is spaced apart from the sidewall of the first conductive pattern.  (See FIG. 2, where the spacer 225 is spaced away from the sidewall of the bit line 189 which contacts the spacer 212)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14, 19-20, 22-23, 29, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20150162335 A1, hereinafter Kim) in view of Lee et al. (US 2019/0067294 A1, hereinafter Lee)
With regards to claim 12, Kim discloses a semiconductor device according to claim 1, wherein the bit line structure includes a first conductive pattern (first contact 189)…a second conductive pattern (bit line 190) and a capping pattern (hard mask 200) sequentially stacked on the substrate; (See FIG. 2) and wherein the first conductive pattern includes polysilicon doped with n-type impurities.  (Paragraph [0046]: “For example, the first contact 189 may include a conductive material, such as doped polysilicon.”)
However, Kim does not explicitly teach a diffusion barrier between the first and second conductive layer.
Lee teaches using a diffusion barrier (first metallic conductive pattern 145, See Paragraph [0047]: “In some embodiments, the first metallic conductive layer may serve as a diffusion barrier…”) 
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the diffusion barrier of Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the design of Lee allows for decreasing in the design rule (See Lee Paragraph [0003])

With regards to claim 13, Kim in view of Lee teaches semiconductor device according to claim 12. 
Kim further teaches wherein the lower spacer structure extends on a lower portion of a sidewall of the first conductive pattern of the bit line structure.  (See FIG. 2)

With regards to claim 14, Kim in view of Lee teaches semiconductor device according to claim 12. 
Kim further teaches wherein the second conductive pattern includes metal, (Paragraph [0045]: “For example, the bit line 190 may have a single layered structure or a multi layered structure that includes doped polysilicon and/or a metal, such as tungsten.”) and wherein a portion of the upper spacer structure contacts the upper portion of the sidewall of the bit line structure and includes nitride. (Paragraph [0052]: “For example, the third insulation layer pattern 225 may include a nitride, such as silicon nitride…” See FIG. 2) 

With regards to claim 19, Kim discloses a semiconductor device (FIGS. 1-3 and 7) comprising: 
an active pattern (active pattern 110) on a substrate; (substrate 100) 
a gate structure (gate including at least gate electrode 140, see FIG. 7) in an upper portion of the active pattern; In re: Hyosub KIM et al. Application No.: To Be Assigned Filed: Concurrently Herewith Page 4 of 7 
a bit line structure (at least bit line 189, 190, and 200) on the active pattern, the bit line structure including a first conductive pattern, (first contact 189)…a second conductive pattern (bit line 190) and a capping pattern (hard mask 200) sequentially stacked on the substrate; (See FIG. 2) 
a lower spacer structure (first spacer 210) extending on a portion of a sidewall of the first conductive pattern of the bit line structure; (See FIG. 2) 
an upper spacer structure (second spacers 250) on the lower spacer structure, the upper spacer structure extending on a portion of a sidewall of the bit line structure; (See FIG. 2) 
a contact plug structure (at least contact 260) on the active pattern adjacent to the bit line structure; and 
a capacitor (capacitor 300) on the contact plug structure, wherein the first conductive pattern includes polysilicon doped with n-type impurities, (Paragraph [0046]: “For example, the first contact 189 may include a conductive material, such as doped polysilicon.”) and the second conductive pattern includes metal, (Paragraph [0045]: “For example, the bit line 190 may have a single layered structure or a multi layered structure that includes doped polysilicon and/or a metal, such as tungsten.”) wherein the lower spacer structure includes a first lower spacer (first insulation pattern 212) and a second lower spacer (second insulation pattern 214) sequentially stacked on the portion of the sidewall of the first conductive pattern of the bit line structure, the first lower spacer contacts the portion of the sidewall of the first conductive pattern and includes oxide, and the second lower spacer includes nitride, (Paragraph [0096]: “For example, the first insulation layer pattern 212 may include an oxide, such as silicon oxide, and the second insulation layer pattern 214 may include a nitride, such as silicon nitride.”) and wherein the first lower spacer does not contact the portion of the sidewall of the bit line structure, and a portion of the upper spacer structure contacts the portion of the sidewall of the bit line structure and includes nitride.  (See FIG. 2, where the spacer 212 does not contact the sidewall of the bit line that the upper spacer 225 contact, see also Paragraph [0052]: “For example, the third insulation layer pattern 225 may include a nitride, such as silicon nitride…”) 
However, Kim does not explicitly teach a diffusion barrier between the first and second conductive layer.
Lee teaches using a diffusion barrier (first metallic conductive pattern 145, See Paragraph [0047]: “In some embodiments, the first metallic conductive layer may serve as a diffusion barrier…”) 
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the diffusion barrier of Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the design of Lee allows for decreasing in the design rule (See Lee Paragraph [0003])

With regards to claim 20, Kim in view of Lee teaches semiconductor device according to claim 19. 
Kim further teaches further comprising third (insulating layer 180) and fourth lower spacers (insulating layer 170) sequentially stacked between the first and second lower spacers, (See FIG. 2, where the spacers are between repeating patterns of spacers 210) wherein the third lower spacer includes nitride, and the fourth lower spacer includes oxide. (Paragraph [0082]: “…the first insulating interlayer 170 may include an oxide, such as silicon oxide, and the second insulating interlayer 180 may include a nitride, such as silicon nitride.”) 

With regards to claim 22, Kim in view of Lee teaches semiconductor device according to claim 19. 
Kim further teaches wherein the upper spacer structure includes a first upper spacer, (insulation layer 225) a second upper spacer, (insulation layer 237) and a third upper spacer (insulation layer 245) sequentially stacked on the sidewall of the bit line structure, and wherein the first upper spacer contacts the portion of the sidewall of the bit line structure.  (See FIG. 2)

With regards to claim 23, Kim in view of Lee teaches semiconductor device according to claim 22. 
Kim further teaches wherein the second upper spacer is an air spacer, (Paragraph [0066]: “Further, the void 237 may include air…”) and wherein the third upper spacer includes nitride. (Paragraph [0052]: “…the fifth insulation layer pattern 245 may include a nitride, such as silicon nitride.”, See FIG. 3) 

With regards to claim 29, Kim discloses the semiconductor device according to claim 25.
However, Kim does not explicitly teach wherein the bit line structure further includes a diffusion barrier between the first and second conductive patterns, and wherein the second spacer extends on a sidewall of the diffusion barrier.  
Lee teaches using a diffusion barrier (first metallic conductive pattern 145, See Paragraph [0047]: “In some embodiments, the first metallic conductive layer may serve as a diffusion barrier…”) 
It would have been obvious to one of ordinary skill in the art to modify the device of Kim to have the diffusion barrier of Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the design of Lee allows for decreasing in the design rule (See Lee Paragraph [0003])


With regards to claim 49, Kim in view of Lee teaches semiconductor device according to claim 19. 
Kim further teaches wherein the second lower spacer is spaced apart from the sidewall of the first conductive pattern.  (See FIG. 2, where the spacer 225 is spaced away from the sidewall of the bit line 189 which contacts the spacer 212) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812